Citation Nr: 1613568	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 2004 to July 2008.  He has been awarded a Combat Action Ribbon among his awards and decorations.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2013.  This matter was originally on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records indicate that he was treated for complaints of pain and bilateral swelling in ankles.  Between July and September 2004, the Veteran was variously diagnosed as having Achilles bursitis, Achilles tendonitis, ankle sprain, healing stress bilateral heels by x-ray.

The Veteran was discharged from active service in July 2008.  Less than a month later, he underwent VA examination with an orthopedist at which time he reported that he did have some bilateral ankle pain.   On examination, ankle range of motion was normal without pain.  X-rays of the ankles were interpreted as normal.  A final diagnosis was bilateral ankle strain.  Another physician who was conducting a VA examination for gastrointestinal complaints noted that the claims file was reviewed and that arthropathy of the ankles had their onset while in service.  

The Veteran underwent VA examination in January 2014 at which time he demonstrated normal ankle motion without pain; x-rays showed no significant bone abnormalities of the ankle joints.  After review of the claims file, the Veteran was diagnosed as having bilateral ankle sprain resolved without residual.  The examiner noted that the Veteran had normal bilateral ankle examination and normal ankle x-rays in January 2014.  The examiner also noted that during the examination, the Veteran had symptoms on the lateral side of his right foot, not his right ankle.  The examiner noted that the condition in the right foot occurred post service and was unrelated to previous ankle injuries which he sustained in 2004.  The examiner noted that at the time of the examination, the Veteran did not have a left or right ankle disorder.

The 2014 examiner noted that no prior X-rays were available for review.  There was a comment concerning part of the 2008 examination, but the reference of the gastrointestinal examiner to "arthropathy" of the ankles was not discussed.  "Arthropathy" suggests some impairment of the joint.  The examiner should indicate whether there are any findings supporting this finding, and reconcile this report with the finding that there is currently no ankle impairment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain for associated with the file any records of current bilateral ankle treatment.  The Veteran's assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be detailed in the claims folder.

2.  Thereafter, and whether or not records are obtained, forward the claims folder to the 2014 examiner, or if unavailable, to a similarly situated examiner.  Records forwarded should include the X-ray reports from 2008, and all information in the electronic folders.  (If additional examination is indicated, such examination is indicated.) 


The examiner is asked to respond to the following:

(a).  Is there objective evidence to support the finding of "arthropathy" of the ankles as reported on the 2008 examination?  If so, what is that evidence?

(b).  If so, is "arthropathy" a disorder that is subject to being acute and transitory, or is indicative of a chronic acquired disorder?

(c).  After reviewing the 2008 X-rays and comparing them with those of 2014, is there evidence of any acquired ankle pathology?

(d)  If so, it any pathology found as likely as not (50 percent probability or higher) related to events or occurrences in service?

3.  Thereafter, assure that the requested development has been accomplished and readjudicate the claim.  If the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






